Citation Nr: 0400562	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
left hip.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for deformity of the 
right acetabulum and femoral head.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left knee.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The issue of service connection for degenerative joint 
disease (DJD) of the left knee is addressed in the REMAND 
portion of the decision, below.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for arthritis of the 
left hip in a February 1970 rating action and arthritis and 
deformity of the right acetabulum and femoral head in a June 
1970 rating decision.  The Board confirmed the denials in its 
September 1970 decision on appeal.

3.  The RO found no new and material evidence to reopen the 
service connection claim for left hip and arthritis in a 
November 1970 rating decision.  The veteran did not perfect 
an appeal of that decision after receiving notice of the 
action.

4.  The RO found no new and material evidence to reopen the 
service connection claim for a right hip disorder in April 
1974 rating decision.  The veteran did not perfect an appeal 
of that decision after receiving notice of the action.

5.  Evidence received since the September 1970 Board decision 
and the November 1970 and April 1974 rating decisions either 
duplicates or is cumulative of evidence previously of record, 
does not bear directly and substantially on the matter at 
issue, or is not so significant as to require consideration 
with all the evidence of record in order to fairly adjudicate 
the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1970 Board decision, with respect to the 
claim for arthritis of the left hip and deformity of the 
right acetabulum and femoral head, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2003).

2.  The November 1970 RO decision, with respect to the claim 
for the left hip and arthritis, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2003).

3.  The April 1974 RO decision, with respect to the claim for 
a right hip disorder, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2003).

4.  No new and material evidence has been received to reopen 
claims for service connection for arthritis of the left hip 
and a deformity of the right acetabulum and femoral head.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an November 2001 RO decision and a 
December 2002 statement of the case the RO provided the 
veteran with the applicable laws and regulations and gave 
notice as to the evidence needed to substantiate his claims.  
Additionally, in March 2001, the RO sent the veteran a 
letter, explaining the notice and duty to assist provisions 
of the VCAA, including the respective responsibilities of VA 
and the veteran to identify and/or secure evidence, listed 
the evidence and asked the veteran to submit and authorize 
the release of additional evidence.  Furthermore, the 
December 2002 statement of the case includes the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the veteran has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court found that the 30-day period provided 
in 38 C.F.R § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the March 2001 VCAA 
letter requested that the veteran submit any additional 
information within 60 days, but it also stipulated that the 
veteran could submit any additional information within a year 
from the date of the letter.  The Board finds that the 
veteran has had ample opportunity to respond, more than two 
years, and finds that there is no additional evidence missing 
from the claims folder.   The claims folder contains the 
veteran's service medical record, the Physical Evaluation 
Board records and the veteran's private treatment records.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran, despite lack of strict compliance per Paralyzed 
Veterans of America.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

With respect to the VCAA duty to assist, the Board notes that 
VCAA redefined the definition of "new and material evidence" 
and clarified the types of assistance VA will provide to a 
claimant attempting to reopen a previously denied claim.  66 
Fed. Reg. at 45,630 (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, those specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  66 Fed. Reg. at 45,620.  Because the veteran filed his 
claim in September 2000, the amended regulations do not 
apply.

Even if the provisions in question were applicable, the VCAA 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. at 45,630 
(to be codified as amended at 38 C.F.R. § 3.159(c)).  
Specifically, VA must make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain. 
38 U.S.C.A. § 5103A(b); 66 Fed. Reg. at 45,630 - 45,631 (to 
be codified as amended at 38 C.F.R. § 3.159(c)(1), (2), and 
(3)).  Generally, a claimant must provide enough information 
to identify and locate the existing records, including the 
custodian holding the records, the approximate time frame 
covered by the records, and the medical condition for which 
treatment was provided, if applicable.  66 Fed. Reg. at 
45,631 (to be codified as amended at 38 C.F.R. § 
3.159(c)(1)(i) and (3)).

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to address the 
issue currently on appeal.  That is, the RO explained the 
basis for its decision and provided the applicable law and 
regulations to the appellant in the November 2001 rating 
decision and December 2002 statement of the case.  In 
addition, the Board finds that the evidence of record is 
sufficient to adjudicate the specific question before the 
Board.  

Finally, the veteran has had ample opportunity to submit 
evidence and argument in support of his claims, including two 
hearing presentations before the Board. Therefore, there is 
no indication that the Board's present review of the claim 
will result in any prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).



Analysis

The veteran submitted his original service connection claims 
in January 1970.  In a February 1970 rating decision, the RO 
denied service connection for rheumatoid arthritis and 
arthritis in the left hip.  In a June 1970 rating decision, 
the RO denied service connection for rheumatoid arthritis and 
deformity of the right acetabulum and femoral head.  The 
veteran filed a timely appeal.  The claims were denied by 
Board in September 1970.  That determination was final.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge, supra.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  This definition "emphasizes the importance of the 
complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence must 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

Evidence of record at the time of the February 1970 RO 
decision consists of service medical records.  The RO denied 
service connected for the claimed disorders because there was 
no evidence relating the disorders to active duty service.  
Specifically, the RO found that the left hip condition 
existed prior to commencing active duty and were not 
aggravated during active duty.

Evidence of record at the time of the June 1970 RO decision 
consists of service medical records and an orthopedic 
examination.  The RO denied service connected for the claimed 
disorders because there was no evidence relating the 
disorders to active duty service.  Specifically, the RO found 
that the deformity of the right acetabulum and right femoral 
head were residuals of his childhood disease and that there 
was no aggravation beyond normal progression during his 
period of service.

Evidence of record at the time of the September 1970 Board 
decision consists of a June 1970 statement from the veteran 
on his VA Form 9 and testimony from the veteran during a July 
1970 Board hearing.  Specifically, the Board found that 
"although the disability of the right hip was not noted in 
service, its preexistence id clearly and unmistakably 
established buy the X-ray findings and the presumption of 
soundness when accepted for service is rebutted."  With 
respect to the arthritis in left hip, the Board found that 
the condition was not incurred or aggravated by the veteran's 
period of service.

Following the September 1970 Board decision, the veteran 
submitted his orders for active service, which found him 
physically fit for active duty.  In November 1970, the RO 
found that this information was not new or material for 
establishing service connection.  The veteran then submitted 
a February 1974 from a Dr. Burson regarding his right hip 
condition that it was atypical degenerative hip joint disease 
caused by the traumatic fall the veteran sustained while in 
service.  The RO concluded in April 1974 that the statement 
from Dr. Burson was not new and material evidence because it 
was more than 11 years after service and did not show that 
that the disability was incurred in service or that it was 
aggravated beyond the normal progression of thee disability.  
Moreover, that the disability was the result of a childhood 
disease.  

Finally, evidence received since the April 1974 rating 
decision consists of copies of service records dated in 
January 1962, sick call treatment records from June 1960 to 
January 1962; the 1962 records from the Physical Evaluation 
Board; treatment records from July 1996 to August 1998 at 
Memorial Hospital and Front Range Orthopedics medical records 
from July 1996.  A November 2001 RO rating decision found 
that this new evidence was not new and material.  With 
respect to the arthritis in the left hip, the RO found that 
the new information did not present any evidence that the 
arthritis of the left hip was incurred in service r that it 
was aggravated beyond the normal progression of the 
disability.  With respect to the deformity of right 
acetabulum and femoral head claim, the RO found that although 
the evidence was new it was not material because it does not 
contain any information that indicates that the deformity of 
the right hip was incurred during service.

Upon careful review of the record, the Board finds no new and 
material evidence to reopen any of the veteran's claims for 
service connection.  With respect to the medical evidence of 
record, the Board finds that the vast majority does not bear 
directly and substantially on the issue at hand, i.e., 
whether any of the claimed disorders was incurred or 
aggravated during the veteran's period of active duty. Most 
of the records from Memorial Hospital relate to the veteran's 
left knee condition and subsequent arthroscopy.  There is 
documentation of current left hip pain.  Moreover, the Front 
Range Orthopedic statement diagnoses the veteran has having 
degenerative joint disease, bilateral hips, with the change 
in the right hip being greater than the left.  However, the 
medical evidence pertains to recent or current treatment 
specifically years after the veteran's active service.  
Furthermore, the records are completely silent as to the 
veteran's history of military service or any injury suffered 
therein.  Since the evidence is not relevant to the current 
appeal to reopen the claims of service connection for 
arthritis of the left hip and for deformity of the right 
acetabulum and femoral head, the evidence is not new and 
material.

Moreover, the records show only references to injuries in 
service; they do not provide any relationship or nexus 
between any of the veteran's current disorder and the 
reported historical injury.  In that respect, the records 
again do not bear directly and substantially on the matter at 
issue.

Accordingly, the Board finds that there is no new and 
material evidence within the meaning of VA regulation. 38 
C.F.R. § 3.156(a). Therefore, the claims for service 
connection for arthritis of the left hip and for deformity of 
the right acetabulum and femoral head are not reopened. The 
appeal is denied.




ORDER

As no new and material evidence has been received to reopen 
claims for service connection for arthritis of the left hip 
and for deformity of the right acetabulum and femoral head, 
the claims are not reopened. The appeal is denied.


REMAND

The veteran seeks service connection for degenerative joint 
disease (DJD) of the left knee.  The Board finds that a 
remand is required in order to comply with VA's duties to 
notify and assist the veteran in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A.

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  With 
respect to the VA's duty to assist, under the VCAA, the VA 
has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Because the etiology or 
approximate onset date of the current degenerative joint 
disease (DJD) of the left knee disability is unclear from the 
record, the Board finds that there is a duty to provide the 
veteran with an examination that includes an opinion 
addressing the contended causal relationship.  38 C.F.R. 
§ 3.159(c)(4)(C).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.

2.  The RO should then schedule the 
veteran for an orthopedic examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's attention is directed to the 
Physical Evaluation Board records 
relating the reasoning behind the 
veteran's medical discharge, the 
veteran's January 2001 statement 
recounting that he was injured when he 
was knocked to his knees due to being hit 
by a mailbag and the Memorial Hospital 
records.  The examiner's report should 
fully set forth all current complaints 
and the extent of any symptomatology 
associated with degenerative joint 
disease (DJD) of the left knee.  The 
examiner should express an opinion as to 
whether it as likely as not that the 
veteran incurred or aggravated his DJD of 
the left knee while in service.

3.  Thereafter, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



